Citation Nr: 1514694	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for kidney cancer, on the basis of substitution.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for kidney cancer, for accrued benefit purposes.

4.  Entitlement to a higher initial rating for diabetes mellitus with hypertension, for accrued benefit purposes.

5.  Entitlement to an effective date prior to June 9, 2010, for the grant of service connection for diabetes mellitus with hypertension, for purposes of retroactive benefits and for purposes of accrued benefits.

6.  Entitlement to a higher initial rating for diabetic nephropathy, for accrued benefit purposes.

7.  Entitlement to an effective date prior to June 9, 2010, for the grant of service connection for diabetic nephropathy, for purposes of retroactive benefits and for purposes of accrued benefits.

8.  Entitlement to service connection for hearing loss, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, to include service in the Republic of Vietnam.  He died in July 2011.  The appellant is the Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the RO that denied service connection for the cause of the Veteran's death, and denied entitlement to accrued benefits.  The appellant timely appealed.

The Board notes that, prior to his death, the Veteran received notice of the February 2011 rating decision that granted service connection for diabetic nephropathy (claimed as kidney cancer) evaluated as 60 percent disabling effective June 9, 2010; granted service connection for diabetes mellitus with hypertension evaluated as 20 percent disabling effective June 9, 2010; and denied service connection for bilateral hearing loss.  Because the Veteran died prior to the expiration of the appellate period, these claims were considered "pending" for the purposes of determining accrued benefits based on the appellant's DIC claim, and also for benefits as a substitute party based on the Veteran's original June 2010 claim.  Benefits based on the Veteran's original claim are determined as if he were alive, with the appellant named as his substitute, with evidentiary development allowed.  Accrued benefits are decided based on the evidence of record at the time of the Veteran's death.

VA revised 38 C.F.R. § 3.1010(g)(1) to allow a substitute to appeal a decision on a claim during the one-year substitution period prescribed in 38 U.S.C.A. 
§ 5121A(a)(1), if the decedent had an actionable right of appeal on the date of death.  In this case, the Veteran died in July 2011, with seven months remaining in his appeal period.  Therefore, he had an actionable right of appeal on the date of his death.  Thus, the appellant had one year from the date of the Veteran's death (the substitution period described in 38 U.S.C.A. § 5121A(a)(1)) to file a notice of disagreement with the February 2011 rating decision as a substitute for the Veteran.  She did not.  Therefore, those claims of the Veteran are no longer pending for the purposes of substitution.  

That said, the Veteran's June 2010 claim included his request for service connection for kidney cancer, which was not adjudicated during the Veteran's lifetime.  The February 2011 rating decision did not include this issue.  In a letter in March 2013, the RO properly recognized the appellant as the Veteran's substitute for his pending claim for service connection for kidney cancer.  It further indicated that the RO would make a decision on the Veteran's claim after 30 days.  The next month, in the April 2013 statement of the case (SOC) referable to the appellant's accrued benefits claims in her own right, the RO adjudicated the Veteran's claim for service connection for kidney cancer.  It did so under the heading of accrued benefits; however, it appears that the RO in fact took into consideration all evidence submitted by the appellant after the Veteran's death (thus treating her as a substitute party in the Veteran's original claim by considering post-death evidence).  The appellant submitted a timely VA Form 9 in response to the SOC on accrued benefits.

The Board finds that the RO committed procedural error in failing to adjudicate the Veteran's service connection claim for kidney with the appellant as his substitute party in a separate rating decision, with appropriate appellate rights attached.  Indeed, the appellant never received appellate rights for the denial of service connection for kidney cancer as a substitute.  Regardless, construing the evidence in the light most favorable for the appellant, the Board accepts the May 2013 VA Form 9 submitted by the appellant in response to the April 2013 statement of the case as a notice of disagreement on the issue.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Because the issue of service connection for kidney cancer (as the Veteran's substitute) shares the same factual basis as the appellant's issues of entitlement to service connection for the cause of the Veteran's death and service connection for accrued benefits purposes, the Board finds that the issues are inextricably intertwined, requiring remand of all three claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the issue of entitlement to death pension benefits has been raised by the record (October 2011 improved pension eligibility verification form), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for kidney cancer, on the basis of substitution; entitlement to service connection for the cause of the Veteran's death; and entitlement to service connection for kidney cancer, for accrued benefit purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.

2. The Veteran's diabetes mellitus with hypertension was treated with an oral hypoglycemic agent and restricted diet, but did not require restriction or regulation of activities; nor had a history of diastolic pressure that was predominantly 100 or more been demonstrated.

3. The Veteran's diabetic nephropathy was manifested by a definite decrease in kidney function; however, persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy or weakness or anorexia or weight loss or limitation of exertion had not been demonstrated.

4.  In or around 2006, the Veteran first was diagnosed with diabetes mellitus; on June 9, 2010, VA received the Veteran's original claim for service connection for disabilities associated with Agent Orange exposure.

5.  The Veteran did not have hearing loss of either ear of such severity to be recognized as a disability for VA purposes.



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus with hypertension, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2014).

2. The criteria for an initial disability rating in excess of 60 percent for diabetic nephropathy, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.7, 4.115b, Diagnostic Code 7541 (2014).

3.  The criteria for an earlier effective date of June 9, 2009, for the award of service connection and compensation for diabetes mellitus with hypertension, for purposes of retroactive benefits, are met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014). 

4.  The criteria for an earlier effective date of June 9, 2009, for the award of service connection and compensation for diabetic nephropathy, for purposes of retroactive benefits, are met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014). 

5.  A hearing loss disability of either ear was not incurred in service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits.  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through an October 2011 letter, the RO notified the appellant of elements for accrued benefits, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on the claims decided on appeal, because there is no disability rating to establish.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claims decided on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, his last (terminal) treatment records, and a certificate of death.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In this case, the law, and not the facts, is dispositive of the claim for an earlier effective date for the awards of service connection and compensation for diabetes mellitus with hypertension, and for diabetic nephropathy.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claims.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims decided on appeal.

II.  Accrued Benefits and Retroactive Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2014). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, an initial 20 percent disability rating has been assigned for the Veteran's diabetes mellitus with hypertension, based on evidence in the claims file that the Veteran required use of hypoglycemic agents and was on a restricted diet prior to his death.  

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. A 60 percent evaluation is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent evaluation requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

The report of a January 2011 VA examination reflects that the Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations during the past year.  His medical history reflects that he was on a restricted diet, and that his weight had remained stable in the past year.  He had no restriction of activities on account of diabetes mellitus.  His medical treatment for diabetes mellitus consisted of oral hypoglycemics; he did not take any insulin, and did not have any injections.  He had not seen a diabetic care provider for ketoacidosis or hypoglycemic reactions during the last 12 months.

The overall evidence supports a finding that the Veteran's diabetes mellitus with hypertension requires an oral hypoglycemic agent and restricted diet; and is against a finding that the Veteran's diabetes mellitus with hypertension requires regulation of activities.  Hence, the preponderance of the evidence is against awarding an initial evaluation in excess of 20 percent, for accrued benefit purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).

Complications are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.

Pursuant to Diagnostic Code 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.   Higher ratings are assigned for more severe hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The report of a January 2011 VA examination reflects that the Veteran was diagnosed with hypertension at the same time as when he was diagnosed with diabetes mellitus.  Records show that he did not have any symptoms of high blood pressure as long as he took medication daily.  Blood pressure readings on examination in January 2011 were 113/62, 123/74, and 121/72.  No complications of hypertension were found.

In this case, although the evidence reflects that the Veteran requires continuous medication for control of his hypertension, there is no showing of a history of diastolic pressure predominantly 100 or more at any time.  Hence, a separate rating for hypertension, for accrued benefit purposes, is not warranted.

Here, an initial 60 percent disability rating has been assigned for the Veteran's diabetic nephropathy, based on evidence in the claims file that there was a definite decrease in kidney function prior to the Veteran's death. 

Pursuant to Diagnostic Code 7541 involving renal dysfunction, a 60 percent rating is assigned when the Veteran experiences constant albuminuria with some edema; definite decrease in kidney function; or hypertension with diastolic pressure predominantly 120 or more.  An 80 percent rating is assigned when the Veteran has persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A maximum 100 percent rating is assigned when the Veteran requires regular dialysis or is precluded from more than sedentary activity from one of the following:  BUN more than 80 mg%, creatinine more than 8 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115b, Diagnostic Code 7541.
 
The report of a January 2011 VA examination reflects the results of diagnostic tests pertaining to kidney functioning.  Urinalysis at the time was positive for 100 for protein.  Microalbumin was extremely high at 761.9; blood urea nitrogen was high at 26; and creatinine was high at 1.8.  

Together, these findings reflect no more than a definite decrease in kidney function, and warrant no more than the currently assigned, initial 60 percent rating for diabetic nephropathy, for accrued benefit purposes.  Persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to diabetic nephropathy prior to the Veteran's death are not demonstrated.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, higher initial disability ratings, for accrued benefit purposes, are not warranted.

B. 
 Earlier Effective Dates

On June 9, 2010, the Veteran had filed claims for service connection for diabetes mellitus and for hypertension; he reported serving in the Republic of Vietnam.

Reports of VA examinations in January 2011 reflect that the Veteran first was diagnosed with diabetes mellitus and hypertension approximately five years earlier.

Subsequently, in February 2011, the RO granted service connection for diabetes mellitus with hypertension; and for diabetic nephropathy.  Each of the claims was granted on the basis of presumption and/or as secondary to service-connected diabetes mellitus.

The RO assigned an effective date of June 9, 2010-the date of receipt of the Veteran's claims for service connection for disabilities associated with Agent Orange exposure.  A certificate of death reveals that the Veteran died on July [redacted], 2011.  This appeal followed, for accrued benefit purposes.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2014).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed a claim for service connection for disabilities associated with exposure to Agent Orange on June 9, 2010.  Prior to this time, the evidence reflects no request for service connection for diabetes mellitus in any filings.  Hence, there is not a single document of record, prior to June 9, 2010, that may be reasonably construed as a claim for service connection for diabetes mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a).

VA issued regulations creating a presumption of service connection for diabetes mellitus, effective July 9, 2001.  66 Fed. Reg. 23,166 (May 8, 2001).  Because the Veteran's claim for service connection for disabilities associated with Agent Orange exposure was filed after the issuance of the July 9, 2001 regulations, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ § 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).   

In this case, the effective date is governed by provisions of 38 C.F.R. § 3.114(a)(3)-namely, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 U.S.C.A. § 5110(g) ; 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

Here, the Veteran's June 2010 claim was reviewed in February 2011, more than one year after the July 2001 effective date of the addition of diabetes mellitus to the presumptive list.  Therefore, an effective date one year earlier than the date of receipt of the Veteran's claim for diabetes mellitus is warranted, i.e., June 9, 2009, for purposes of retroactive benefits.  .  38 C.F.R. §§ 3.114(a)(3) and 3.400(p).

In regard to accrued benefits, 38 C.F.R. § 3.816(f)(4) explicitly bars the payment of accrued benefits to those entitled to receive retroactive benefits for the same disability as a Nehmer class member.  See 38 C.F.R. § 3.816(f)(1).  Having been deemed entitled to be a recipient of retroactive benefits for diabetes mellitus with hypertension and for diabetic nephropathy, the Board must conclude that the appellant is barred from receiving accrued benefits for that disability.

C.  Service Connection for Bilateral Hearing Loss

Service connection is awarded for disability or death that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in section 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic under section 3.309.

In this case, the appellant contends that the Veteran was exposed to in-service acoustic trauma, resulting in impaired hearing, and the Board does not doubt the credibility of that contention.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in July 2011.  No hearing loss disability was found.  Speech audiometry at the time revealed speech recognition ability of 100 percent in each ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
20
LEFT
5
5
15
35
25

The Board finds the January 2011 examination report is controlling in this matter.  Specifically, there is no competent evidence that establishes that the Veteran had hearing loss of either ear of such severity as to be recognized as a disability for VA purposes.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, there is no basis to grant service connection for hearing loss for accrued benefits purposes.
 

ORDER

An initial disability evaluation in excess of 20 percent for diabetes mellitus with hypertension, for accrued benefit purposes, is denied.

An initial disability evaluation in excess of 60 percent for diabetic nephropathy, for accrued benefit purposes, is denied.

An earlier effective date of June 9, 2009, is granted for the award of service connection and compensation for diabetes mellitus with hypertension, for purposes of retroactive benefits.

An earlier effective date of June 9, 2009, is granted for the award of service connection and compensation for diabetic nephropathy, for purposes of retroactive benefits.

Service connection for a bilateral hearing loss disability, for accrued benefit purposes, is denied.


REMAND

Veteran's Claim of Service Connection for Kidney Cancer, on the Basis of Substitution

In an April 2013 statement of the case (SOC), the RO denied the Veteran's claim for service connection for kidney cancer, on the basis of substitution, in the first instance.  As discussed at length above, this should have been a separate rating action, complete with appellate rights, for the appellant as substitute.  Reading the evidence in the light most favorable to the appellant, the Board finds that her subsequent correspondence May 2013 (the VA Form 9) is a notice of disagreement with the denied claim.

An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Appellant's Claim of Service Connection for Cause of the Veteran's Death; and Service Connection for Kidney Cancer, for Purposes of Accrued Benefits 

With regard to the appellant's claims for service connection for cause of death, and for service connection for kidney cancer, for purposes of accrued benefits-these matters are "inextricably intertwined" with the remanded service connection claim for kidney cancer, on the basis of substitution-as they are so closely tied together that a final decision cannot be rendered unless each of the matters is considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of the case (SOC) with regard to the denial of the Veteran's original claim of service connection for kidney cancer, on the basis of substitution. This SOC must set forth the appellant's rights and responsibilities in perfecting an appeal.  The Board will further consider this issue only if a timely substantive appeal is received in response to the SOC.

3.  After the 60 day period for submission of a VA Form 9 has expired, readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The appellant and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


